                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       GREENEVILLE


   UNITED STATES OF AMERICA                           )
                                                      )
   v.                                                 )    No.:   2:19-CR-196
                                                      )
   SHERRI RENEE HILLMAN                               )


                    MOTION TO ABATE UPON INFORMATION OF DEATH

          The United States of America by and through Francis M. Hamilton, Acting United States

   Attorney for the Eastern District of Tennessee, and pursuant to Rule 48 of the Federal Rules of

   Criminal Procedure, moves to abate prosecution upon the indictment against the defendant, Sherri

   Renee Hillman, in the above-styled case upon information of the death of the defendant on June

   14, 2021.

                                                   Respectfully submitted,

                                                   FRANCIS M. HAMILTON III
                                                   Acting United States Attorney

                                           By:     s/ J. Gregory Bowman
                                                   J. GREGORY BOWMAN
                                                   Assistant U.S. Attorney
                                                   220 West Depot Street, Ste. 423
                                                   Greeneville, TN 37743
                                                   TN BPR# 017896
                                                   423/639-6759
                                                   Greg.bowman@usdoj.gov




Case 2:19-cr-00196-JRG-CRW Document 1034 Filed 06/17/21 Page 1 of 1 PageID #: 7307
